DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Election/Restrictions
To summarize the current election, the applicant elected group I.
 Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 8-10, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Prokop et al. (previously cited) in view of Balmert et al. (previously cited), Woitiski et al. (Acta Biomaterialia 2009 5:2475-2484), Zhang et al. (previously cited), Hori et al. (previously cited), and Lee et al. (previously cited) as evidenced by Allemann et al. (US PGPub No. 2004/0047913). 
Prokop et al. teach targeted nanoparticles that are envisioned to carry drug for cancer therapies (see abstract and paragraph 4). The nanoparticles are configured to have a core and corona where the drug is in the core and the targeting moiety is in the corona (see paragraph 25). The envisioned nanoparticles are sized at 10-300 nm (see paragraph 37; instant claim 3). The nanoparticles are composed of one or more polyanionic low or high molecular weight components, where alginate is envisioned and may also include a polycationic low molecular weight components where protamine sulfate and chitosan are envisioned (see paragraph 46; instant claim 1). In addition, the nanoparticles also contain calcium chloride (divalent cation) as well as the drug cargo in the core (see paragraphs 46 and 48; instant claim 2). The nanoparticles can be provided dispersed in a biocompatible matrix to yield a therapeutic film or a carrier suitable for injection (see paragraph 58; instant claim 10). Prokop et al. further teach the inclusion of Pluronic® F-68, an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) in the nanoparticles (see paragraph 48). An example is provided where a droplet forming polyanionic core solution that included both alginate and fibroblast growth factor-2 as a protein drug is added into a cationic corona solution with spermine hydrochloride, a polycationic component (see example 9). The weight ratio of alginate to drug is 5:1 and the weight ratio of alginate to polycationic component is also 
Woitiski et al. teach nanoparticles for protein delivery (see abstract). Specifically, Woitiski et al. performs a pre-gelation of a solution including the protein, alginate, and poloxamer 188 (non-commercial name for Pluronic® F68) by addition of calcium chloride (see page 2477 first column first full paragraph and Allemann et al. paragraph 50). Poloxamer 188 is an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) (see instant claim 1). Subsequently, further complexation is induced by the addition of the polycation chitosan (see page 2477 first column first full paragraph). The presence of poloxamer 188 permits control of particle size where smaller sizes can be achieved with its presence (see table 1). In addition, the poloxamer also prompts a reduction in the rate of release of the contained protein (see figure 1).
Zhang et al. teach the production of particles that encapsulate a protein in crosslinked alginate (see abstract). Here a solution of protein cargo is combined with calcium chloride which is then mixed with an alginate solution (see page 1042 second column last paragraph). The resulting particles are further combined with calcium chloride solution to crosslink and then a protamine sulfate solution to provide additional crosslinking (see page 1042 second column last paragraph). Zhang et al. illustrate and discuss the arrangement of components in the resulting particles:

    PNG
    media_image1.png
    103
    332
    media_image1.png
    Greyscale

The larger ovals are the protein cargo. They further describe that some of the divalent calcium ions that crosslink the alginate are displaced by protamine sulfate that diffuses into the interior of the particles and crosslinks the alginate both internally and as a “corona” on the periphery (see page 1044 second column second paragraph). This results in a mixed polymer matrix of alginate and protamine sulfate in which the protein cargo is entrapped (see instant claim 4).
Hori et al. teach the production of a CCL21 loaded alginate matrix (see). Here CCL21 is added to alginate then calcium chloride is added to induce gelation (see page 3672 second column last paragraph). CCL21 is known to be positively charged and to electrostatically bind to alginate, yet there is no discussion or suggestion by Hori et al. of the alginate gelling as a consequence of the addition of the CCL21 (see page 3673 second column fourth paragraph).
Lee et al. teach targeted nanoparticles that include CCL21 as a drug active to treat cancer, where ovarian cancer is envisioned (see abstract and page 4861, second column first full paragraph and last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the nanoparticles of Prokop et al. where protamine sulfate is exchanged for the polycationic spermine hydrochloride and both calcium chloride and poloxamer 188 are included prior to the polycationic solution. The combination of calcium chloride and protamine sulfate with the alginate and cargo prior .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. as applied to claims 1-3, 8-10, and 19-23 above, and further in view of Das et al. (Nanomedicine: Nanotechnology, Biology, and Medicine 2010 6:153-160) as evidenced by Crandall (previously cited).
Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. render obvious the limitations of instant claim 6; however the variety of block copolymer in instant claim 7 is not detailed.
Das et al. teach a nanoparticle carrier configured like that of Woitiski et al. whose teachings are relied upon to modify the teachings of Prokop et al. Specifically, Das et al. performs a pre-gelation of a solution including the drug cargo, alginate, and Pluronic® F-127 by addition of calcium chloride then chitosan is added to further crosslink the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange poloxamer 407 for the poloxamer 188 in Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 7 is obvious over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., and Das et al. as evidenced by Allemann et al. and Crandall.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. as applied to claims 1-3, 8-10, and 19-23 above, and further in view of Kumari et al. (Indian Journal of Research in Pharmacy and Biotechnology 2013 1(6):91-921).
Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. render obvious the limitations of instant claim 1; however the collection of prior art does not exemplify a nanoparticle with only the components of instant claim 19.

In light of Kumari et al., it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the nanoparticle of Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., and Lee et al. as evidenced by Allemann et al. with the limited number of components as detailed by instant claim 19 because it was known to be desirable for such carriers. Therefore claim 19 is obvious over Prokop et al. in view of Balmert et al., Woitiski et al., Zhang et al., Hori et al., Lee et al., and Kumari et al. as evidenced by Allemann et al.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. In light of the amendment to the claims, new grounds of rejection are detailed to address the new limitations.
The applicant argues that the presence of an amphiphilic block copolymer of poly(oxyethylene) and poly(oxypropylene) yields unexpected results for the claimed composition. As noted in the rejection, the purported unexpected result of slower release of the contained protein due to the presence of this polymer was an expected outcome as detailed by Woitiski et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.